Citation Nr: 1500945	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  06-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO, in pertinent part, continued a 30 percent rating for posttraumatic stress disorder (PTSD).  In an April 2011 decision, the Board granted an increased, 70 percent rating.  The Board also referred a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ) for adjudication.  The RO implemented the Board's decision in an April 2011 rating decision, granting a 70 percent rating for PTSD, effective March 30, 2004, the date of the Veteran's claim for an increased rating.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a Memorandum Decision vacating the Board's April 2011 decision insofar as it denied referral of the Veteran's claim for an increased rating for PTSD for extraschedular consideration.  The Court affirmed the remainder of the April 2011 decision, including the Board's decision to refer the claim for a TDIU to the AOJ.  

In a March 2014 decision, the Board again denied referral of the Veteran's claim for an increased rating for PTSD for extraschedular consideration.  The Veteran appealed.  In a subsequent September 2014 order, the Court upheld a joint motion of the parties and remanded the matter of whether the Veteran's request for a TDIU is in appellate status and requires further VA action.  The joint motion did not disturb the Board's conclusion that referral for extraschedular consideration of the underlying PTSD rating is not warranted.  

The joint motion instructed the Board to address whether the Veteran's TDIU claim is in appellate status and whether the RO was required to issue the Veteran a statement of the case or supplemental statement of the case in response to it, based on the information provided in VA fast letter 13-13.   Review of the record indicates that the Veteran should have been issued a statement of the case or supplemental statement of the case in light of VA fast letter 13-13.  However, re-examination of the evidence indicates that the Veteran is actually entitled to the underlying TDIU award so the Board is granting him this benefit.  Accordingly, he is not prejudiced by not receiving a statement of the case or supplemental statement of the case.  See also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted).


FINDINGS OF FACT

1.  Effective March 30, 2004, the Veteran has been assigned a 70 percent rating for his service-connected PTSD.

2.  Since March 30, 2004, the Veteran is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  


CONCLUSION OF LAW

Since March 30, 2004, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective March 30, 2004, the Veteran has been assigned a 70 percent rating for his service-connected PTSD.  Thus, he has met the schedular criteria for assignment of a TDIU as of this date.  38 C.F.R. § 4.16a.  Additionally, the evidence tends to indicate that he was unable to secure of follow a substantially gainful occupation as a result of his service-connected PTSD during this time frame.  In this regard, the GAF scores assigned in relation to his PTSD were predominantly 50 or below, indicative of serious occupational impairment, including inability to keep a job.   See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).  Also, mental health documentation throughout the appeal period tends to indicate that the Veteran has been predominantly unemployed or working only irregularly and part-time (i.e., not to a level of substantial gainful employment).  Thus, resolving reasonable doubt in the Veteran's favor, he has been shown to be unemployable due to his service-connected PTSD since March 30, 2004.  38 C.F.R. §§ 3.102, 4.16(a).  Accordingly, an award of TDIU is warranted from that date.   


ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.
  

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


